DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 21 and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a first dielectric layer adjacent to a sidewall of the memory gate, a second dielectric layer adjacent a sidewall of the select gate, and a nitride dielectric layer between the first and second dielectric layers, wherein at least a portion of the dielectric structure is positioned between the charge storage structure and the gate dielectric, wherein the second dielectric layer comprises an L-shaped dielectric layer including a first portion on the nitride dielectric layer parallel to the sidewall of the memory gate and a second portion on the surface of the substrate over the second portion of the channel, and the gate dielectric comprises the second portion of the L-shaped dielectric layer”, with combination of remaining features, as recited in claim 21.

as recited in claim 32.

The primary reason for the allowance of the claims is the inclusion of the limitation “the dielectric structure comprising multiple layers including a first dielectric layer adjacent to a sidewall of the memory gate, a second dielectric layer adjacent a sidewall of the select gate, and a nitride dielectric layer between the first and second dielectric layers, wherein at least a portion of the dielectric structure is positioned between the charge storage structure and the gate dielectric, wherein the nitride dielectric layer of the dielectric structure is discontinuous with and separated from the charge storage layer of the charge storage structure by the first dielectric layer of the dielectric structure”, with combination of remaining features, as recited in claim 36.

SHIMIZU et al (US 2011/0233649 A1) discloses the memory cell is formed on a well provided in a semiconductor substrate. As mentioned above, the memory cell contains the memory gate (MG) 21, the select gate (SG) 22, the assist gate (AG) 23, the bit diffusion layer 25 and the source diffusion layer 26. The memory gate is formed through (Fig [4], Para [0052]).

However, SHIMIZU fails to disclose would not have rendered obvious the above-quoted features recited in claim 21, 32 and 36.

Claims 24-31, 33-35 and 37-40 are allowed as those inherit the allowable subject matter from clams 21, 32 and 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898